Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-3, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (20210306955) in view of Rengarajan et al. (US 20170272977).

Regarding claim 1, Han discloses a method, comprising:
receiving, at a first wireless AP of a first BSS and from a second wireless AP of a second BSS, data indicative of an 802.11-based TWT schedule of one or more clients of the second BSS (Fig. 3; first device sends the TWT resource configuration information in the first BSS to the second device, where the second device is located in the second BSS, and the first BSS and the second BSS at least partially overlap; [0122-0130]);
determining, by the first wireless AP and based on the data indicative of the 802.11-based TWT schedule of the one or more clients of the second BSS, a TWT service schedule that defines TWT windows during which the first wireless AP provides services to the one or more clients of the second BSS (after obtaining the TWT resource configuration information in the second BSS, the first device may determine the data transmission resource in the first BSS based on the TWT resource configuration information in the second BSS and with reference to the TWT resource configuration information in the first BSS. Specifically, because the first BSS and the second BSS overlap, transmission collision may occur when devices in the first BSS and the second BSS perform data transmission. For example, FIG. 1 is used as an example for description. A time-frequency resource used by the AP 1 to send data to the STA 3 may collide with a time-frequency resource used by the AP 2 to send data to the STA 3; [0179]);
 	identifying, by the first wireless AP, an IoT device among the one or more clients of the second BSS; and servicing, by the first wireless AP and based on the TWT service schedule, the IoT device of the second BSS (TWT) was first proposed in the 802.11ah standard, and was originally intended to design an energy saving mechanism for an internet of things (the internet of things, IoT) device, especially for a light-traffic device (for example, a smart meter), to enable the IoT device to stay in a sleep state for as long as possible, so as to achieve very low power consumption; [0100].
A time-frequency resource used by the AP 1 to send data to the STA 3 may collide with a time-frequency resource used by the AP 2 to send data to the STA 3. The data is transmitted by using a same time-domain resource and/or frequency-domain resource. The first device (for example, the AP 1) obtains the TWT resource configuration information in the second BSS (for example, the BSS 2), and determines the data transmission resource in the first BSS with reference to the TWT resource configuration information in the first BSS, for example, so that a time-domain resource and/or a frequency-domain resource for a TWT service period in the first BSS are/is different from a time-domain resource and/or a frequency-domain resource for a TWT service period in the second BSS, or the data transmission resource in the first BSS cannot exceed a threshold, where the threshold may be a proportion of the resource in total resources; [0179].
the second device may also determine a data transmission resource in the second BSS based on the TWT resource configuration information in the first BSS and with reference to the TWT resource configuration information in the second BSS, for example, so that a time-domain resource and/or a frequency-domain resource for a TWT service period in the second BSS are/is different from a time-domain resource and/or a frequency-domain resource for a TWT service period in the first BSS, or the data transmission resource in the second BSS cannot exceed a threshold, where the threshold may be a proportion of the resource in the total resources; [0186]).
Han does not expressly disclose impersonating a BSS identifier (BSSID) of the IoT device of the second BSS during at least one off-channel period of the first wireless AP.
In an analogous art, Rengarajan discloses impersonating a BSS identifier (BSSID) of the IoT device of the second BSS during at least one off-channel period of the first wireless AP (access points 14 can periodically or upon receiving a command from the cloud 12 perform off-channel scans with the radio(s) 104 by briefly switching and monitoring a channel other than its home channel and at different channel widths (e. g. 20, 40, 80, and 160 MHz). During the scanning period, the access point 14 can collect information on the busyness of the channel both due to Wi-Fi and non-Wi-Fi transmissions and identify the occupancy levels due to each of the neighboring Basic Service Sets (BSSs). The access point 14 can also measure the signal strengths from neighboring access points 14 and non-associated clients 16 by receiving management frames such as beacons as well as data frames. In order to increase the efficiency of data collection from in-network access points 14 (ones that are part of the distributed Wi-Fi system 10) and clients 16, the access point 14 performing the scan can send frames that spoof another in-network BSS to elicit responses from neighboring access points 14 and clients 16. Alternatively, the neighboring in-network access points 14 can be instructed to transmit to their associated clients 16 eliciting responses that can, in turn, be measured by the scanning access point 14; [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Rengarajan into the System of Han in order to enable off channel probe requests to a particular service set identifier and reduce the number of probe responses received, thus reducing overhead of transmissions and interference on the channel generated by gathering such data (Rengarajan; [0011]).

Regarding claim 2, the combination of Han and Rengarajan, particularly Han discloses wherein the first wireless AP services the IoT device of the second BSS at a time when the second wireless AP is unable to service the IoT device of the second BSS (the data is transmitted by using a same time-domain resource and/or frequency-domain resource. The first device (for example, the AP 1) obtains the TWT resource configuration information in the second BSS (for example, the BSS 2), and determines the data transmission resource in the first BSS with reference to the TWT resource configuration information in the first BSS, for example, so that a time-domain resource and/or a frequency-domain resource for a TWT service period in the first BSS are/is different from a time-domain resource and/or a frequency-domain resource for a TWT service period in the second BSS, or the data transmission resource in the first BSS cannot exceed a threshold, where the threshold may be a proportion of the resource in total resources; [0179]).

Regarding claim 3, the combination of Han and Rengarajan, particularly Han discloses wherein identifying, by first wireless AP, potential of interference in the first BSS by communications of the IoT device of the second BSS due to proximity of the IoT device  of the second BSS to the first wireless AP (Because the AP 1 does not know time-domain and/or frequency-domain information of a TWT parameter, such as a TWT service period, between the STA 3 and the AP 2, a TWT parameter configured by the AP 1 between the STA 3 and the AP 1 may collide with the TWT parameter between the STA 3 and the AP 2. For example, time domain and/or frequency domain information of a TWT service period between the STA 3 and the AP 1 collides with that between the STA 3 and the AP 2. In this case, data transmission between the STA 3 and the AP 1 may interfere with data transmission between the STA 3 and the AP 2, thereby seriously affecting efficiency and quality of data transmission; [0113]).

Regarding claim 7, the combination of Han and Rengarajan, particularly Han discloses negotiating, by the first wireless AP, the TWT service schedule with the second wireless AP (the AC may manage and control APs in the first BSS and the second BSS. The devices in the first BSS and the second BSS (for example, the APs in the first BSS and the second BSS) may negotiate with the AC on resources. For example, the devices in the first BSS and the second BSS may separately send a TWT reservation frame (reservation frame) to the AC, to request (request), suggest (suggest), or demand (demand) resources in the first BSS and the second BSS).

Regarding claim 8, the combination of Han and Rengarajan, particularly Han discloses wherein the TWT windows defined by the TWT service schedule are negotiated such that only the first wireless AP is scheduled to service the IoT device of the second BSS at a given time (AP 1 and the AP 2 serve as two responding stations, and the STA 3 serves as a requesting station. Because the AP 1 does not know time-domain and/or frequency-domain information of a TWT parameter, such as a TWT service period, between the STA 3 and the AP 2, a TWT parameter configured by the AP 1 between the STA 3 and the AP 1 may collide with the TWT parameter between the STA 3 and the AP 2. For example, time domain and/or frequency domain information of a TWT service period between the STA 3 and the AP 1 collides with that between the STA 3 and the AP 2. In this case, data transmission between the STA 3 and the AP 1 may interfere with data transmission between the STA 3 and the AP 2, thereby seriously affecting efficiency and quality of data transmission; [0113]).

Regarding claim 9, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 8.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 8.

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (20210306955) in view of Rengarajan et al. (US20170272977) and in view of Barriac et al. (US 20150063327).

Regarding claim 4, the combination of Han and Rengarajan does not expressly disclose wherein identifying, by first wireless AP, the potential of interference comprises: receiving, by the first wireless AP, at least one beacon report from at least one client of the first BSS, the at least one beacon report indicative of the potential of interference.
In an analogous art, Barriac discloses wherein identifying, by first wireless AP, the potential of interference comprises: receiving, by the first wireless AP, at least one beacon report from at least one client of the first BSS, the at least one beacon report indicative of the potential of interference (interfered STAs such as cell center STAs 506B-E, 506H, 802 and cell edge STAs 506A, 506F, 506G, 804 are reported by STAs to the AP. The interfered STA can be identified by its MAC address or a Partial AID (PAID) address. In some implementation, STAs report interfered STAs belonging to neighboring BSSs. In some implementations where the MAC address is not available because, for example, the address is sent at a high rate, a Partial AID may be used. However, a Partial AID may not be unique to the STA. To increases the uniqueness of the Partial AID, the neighboring APs 504A, 504B, and 504C can use disjoint PAID spaces. Access points may exchange signaling to coordinate the selection of disjoint Partial AID spaces. In some implementations, the reporting STA includes additional interference information such as signal strength and frequency of interference; [0123]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Barriac into the System of Han and Rengarajan in order to reduce latency and increase network throughput even as several active wireless devices increases, thus improving user experience (Barriac; [0071]).

Regarding claim 5, the combination of Han and Rengarajan does not expressly disclose wherein identifying, by first wireless AP, the potential of interference comprises:  receiving, by the first wireless AP, a signal of the IoT device of the second BSS; and  reporting, by the first wireless AP, the signal of the IoT device to the second wireless AP, wherein the second wireless AP sends the data indicative of the 802.11- based TWT schedule of the IoT device of the second BSS after the reporting.
In an analogous art, Barriac discloses wherein identifying, by first wireless AP, the potential of interference comprises: receiving, by the first wireless AP, a signal of the IoT device of the second BSS (When AP 254A and STA 256B are communicating with each other, the communication may be sensed by other devices in BSAs 252B-C; [0064]); and 
reporting, by the first wireless AP, the signal of the IoT device to the second wireless AP (APs 504A, 504B, and 504C can coordinate access to the shared medium even when the APs are associated with different BSS 502A, 502B, and 502C. The APs 504A, 504B, and 504C can determine whether one or more wireless devices 402 is subject to interference with another wireless device in the wireless network. The APs 504A, 504B, and 504C identify the one or more wireless devices 402 that are subject to interference via identifying information such as a MAC address. The APs 504A, 504B, and 504C then receive information from each other on the nature of the interference and/or the shared medium. The APs 504A, 504B, and 504C then modify the use of the shared medium by one or more of the wireless devices 402 to reduce the likelihood that the wireless device is subject to interference. In some implementations, this modification includes transmission of one or more messages 508A, 508B, and 508C between APs as illustrated in FIG. 5; [0093]), 
wherein the second wireless AP sends the data indicative of the 802.11- based TWT schedule of the IoT device of the second BSS after the reporting (the coordination protocol includes a mechanism that allows APs 504A, 504B, and 504C/STAs 506A-H to reach an agreement on time usage so that transmissions of neighboring APs 504A, 504B, and 504C/STAs 506A-H are disjoint in time and/or transmissions to/from a certain set of STAs 506A-H. For example, STAs 506 that are indicated as interfering in the messaging are allocated non overlapping RAWs /TWTs across neighboring APs 504A, 504B, and 504C; [0102]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Barriac into the System of Han and Rengarajan in order to reduce latency and increase network throughput even as several active wireless devices increases, thus improving user experience (Barriac; [0071]).

Regarding claim 6, the combination of Han and Rengarajan does not expressly disclose aggregating, by the first wireless AP, a scheduled communication time of the IoT device of the second BSS with scheduled communication times of other clients of the second BSS. 
In an analogous art, Barriac discloses aggregating, by the first wireless AP, a scheduled communication time of the IoT device of the second BSS with scheduled communication times of other clients of the second BSS (AP may output, for transmission, at least some of the scheduling information to devices served by the apparatus. According to certain aspects, at least some of the scheduling information may identify a subset of the devices that should transmit during a scheduled time. According to certain aspects, the AP may wait to receive responses from the one or more peer apparatuses prior to transmitting the scheduling information to the one or more peer apparatuses. According to certain aspects, the AP may require responses from the one or more peer apparatus; [0185].
Note that an access point, e.g. first AP, would receive aggregated scheduling information for the devices served by the transmitting AP).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Barriac into the System of Han and Rengarajan in order to reduce latency and increase network throughput even as several active wireless devices increases, thus improving user experience (Barriac; [0071]).

Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Huang et al. (US 10716066), “Methods To Allocate Target Wake Time (TWT) Service Periods In Accordance With A Temporary Primary Channel.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413